Case 1:20-cv-09807-AT Document 23 Filed 03/19/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MARINA NEKRASOV, DOC #

DATE FILED: _ 3/19/2021
Plaintiff,
-against- 20 Civ. 9807 (AT)

TEACH FOR AMERICA, INC. and JOE ROBINS, ORDER

individually, and in his professional capacity.

Defendants.
ANALISA TORRES, District Judge:

 

 

To permit the parties to participate in mediation, the initial pretrial conference scheduled
for March 22, 2021, is ADJOURNED to April 6, 2021, at 11:40 am. By March 30, 2021, the
parties may submit an updated joint letter and proposed case management plan.

SO ORDERED.

Dated: March 19, 2021
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
